DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2022 has been entered.
 

Response to Amendment
Applicant's amendment filed 2/4/2022 has been entered. Currently, claims 2, 3, 5-19, 21-24, 26, 28-31, 33-36, 38-42, 44-47 and 49-54 are pending, claims 1, 4, 20, 25, 27, 32, 37, 43 and 48 are cancelled, and claims 11-15, 17, 18, 24, 26, 28-31, 33-36,
38-42, 44-47 and 49-54 are withdrawn.  

Terminal Disclaimer
The terminal disclaimer filed on 02/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11149149 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Election/Restrictions
The Examiner notes that applicant’s previously elected Group I, claims 1-23, and the specific compound on page 2 of their Remarks without traverse, wherein the compound read on Formula (B1).  
In the amendment filed 1/17/2020 applicants cancelled formula (B1), which led the Examiner to rejoin formula (B2) as the next formula for consideration.  In the amendment filed 3/15/2021, applicants further amended what X3 may be and have excluded all of the fluoroether based connecting groups.   In response, the Examiner rejoined the embodiments of –CONH-(CH2)3-, –CONH-(CH2)6-, C(O)O-(CH2)3- and C(O)O-(CH2)6- as X3.  
In the amendment filed 7/22/2021, applicants have broadened the limitations of what X3 may be back to the original limitations of the claims filed 2/6/2017 along with requiring the limitations of claim 20, which means the original elected embodiment of –O-CF2CF2-O-CH2- and the broadened embodiment of –O-CF2CH2-O-CH2- were valid again.  
In the amendment filed 2/4/2022, applicants have returned to limiting X3 to what was present in the amendment filed 3/15/2021.  The remaining elections from the Office action mailed 09/17/2019 remain the same.  They are an election of A is -CH=CH2, Y is a single bond, PFPE is (CF2CF2CF2-O)20.  
This amendment has overcome all of the prior art rejections of the elected formula (B2), and therefore the examiner has rejoined and examined all remaining species.  



Claims 2, 3, 5-19 and 21-23 are allowable. The restriction requirement between Groups I through IV, as set forth in the Office action mailed on 06/06/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/6/2019 is partially withdrawn.  Claims 24, 26, 28-31, 33-36, 38, 39 and 51-54, directed to an article having a surface-treating layer and the method of forming the surface-treating layer are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 40-42, 44-47, 49 and 50, directed to an apparatus remain withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claims 31, 33, 35, 36, 51 and 54 are objected to because of the following informalities:  
In claim 31 on line 2, the phrase “by using the plasma containing hydrogen” is objected to grammatically.  The objection can be overcome by changing the limitations to “by using a plasma containing hydrogen” which is how the claim will be interpreted.
In claim 33 on line 2, the phrase “by using the plasma containing hydrogen” is objected to grammatically.  The objection can be overcome by changing the limitations to “by using a plasma containing hydrogen” which is how the claim will be interpreted.
In claim 35 on line 3, the phrase “or the plasma” is objected to grammatically.  The objection can be overcome by changing the limitations to “or a plasma” which is how the claim will be interpreted.
In claim 36 on line 3, the phrase “so that the hydrogen atom” is objected to grammatically.  The objection can be overcome by changing the limitations to “so that a hydrogen atom” which is how the claim will be interpreted.
In claim 51 on line 2, the phrase “on the surface and a surface-treating layer coating a surface” is objected to grammatically.  The objection can be overcome by changing the limitations to “on a surface of the base material and a surface-treating layer coating the surface” which is how the claim will be interpreted.  
In claim 54 on line 1, the phrase “wherein a Si-H bond” is objected to grammatically.  The objection can be overcome by changing the limitations to “wherein the Si-H bond” which is how the claim will be interpreted.



Claims 52 and 53 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot refer to two sets of claims for different features.  See MPEP § 608.01(n).  Accordingly, the claims 52 and 53 have not been further treated on the merits.  The Examiner recommends cancelling these claims to help place the case in condition for allowance.


Allowable Subject Matter
Claims 2, 3, 5-19, 21-24, 26, 28-30, 34, 38 and 39 are allowed.


The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest the combination of the fluorine-containing oil having the formula (3) in combination with a fluorine-containing compound having a carbon-carbon unsaturated bond at its molecular terminal that is at least one compound of any of formulae (A1), (A2), (B2), (C1), (C2), (D1) or (D2) in combination with the rest of the limitations claimed.  The Examiner is interpreting article claim 24 will necessarily have some of the fluorine-containing oil remaining in the layer on the surface of the glass base material after formation of the layer.


Conclusion
This application is in condition for allowance except for the following formal matters: 
The objections to the claims 31, 33, 35, 36 and 51-54; and
The presence of the claims 40-42, 44-47, 49 and 50 withdrawn without traverse.  

Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/Gerard Higgins/Primary Examiner, Art Unit 1759